Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 05/08/2020. Claim(s) 1-20 are pending. Claim(s) 1 and 12 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Evidence that claim 12 recites the limitations said, “…The method for enhancing…,” because the current specification is not clearly define theses terms. Thus without any clarification of the meaning of these terms, one of ordinary skill in the art would not be reasonably to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In addition, Claim(s) 13-20 are depend claims to claim 12. Thus Claims 13-20 are similarly rejected.

In the interest of compact prosecution, the application is further examined against the prior art, as stated below, upon the assumption that the applicants may overcome the above stated rejections under 35 U.S.C. 112. 


       Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al., (“US 20170160813 A1” – SRI International- filed 10/24/2106 [hereinafter “Divakaran”], in view of Ni et al. (“US 20210082436 A1” Continuation of 15/481,948- filed 04/07/2017 [hereinafter “Ni”].
Independent Claim 1, Divakaran teaches: An on-demand intelligent data retrieval system, (In Divakaran the Abstract and Para(s) 2-3 and Fig. 1, describing an Intelligent Interactive system or a virtual personal assistant may use to process audio input;) the system comprising: one or more sensors; an input/output interface device; (In Divakaran the Abstract and Para(s) 2-3 and 8, describing an Intelligent Interactive system or a virtual personal assistant may use to receive sensory input/output interface, that enables a person to interact with a computer-driven device using multi-modal inputs, such as spoken, written, or typed natural language, verbal cues, emotional cues, and/or visual cues…) a processor; and one or more computer-readable data storage devices storing program instructions that when executed by the processor, control the on-demand intelligent data retrieval system to perform operations…; (In Divakaran the Abstract, and Para(s) 2-3 and 94, describing an Intelligent Interactive system or a virtual personal assistant may use to receive sensory input/output interface, that enables a person to interact with a computer-driven device using multi-modal inputs, such as spoken, written, or typed natural language, verbal cues, emotional cues, and/or visual cues…the virtual personal assistant system 400 can also include … processors, servers, storage disks, databases, and so on…) comprising: obtaining one or more physical identifiers of a target individual using information received from the one or more sensors; determining an identity of the target individual using the one or more physical identifiers;  (In Divakaran Para(s) 2-3 and 94, describing an Intelligent Interactive system or a virtual personal assistant may use to receive sensory input/output interface, that enables a person to interact with a computer-driven device using multi-modal inputs, such as spoken, written, or typed natural language, verbal cues, emotional cues, and/or visual cues…the virtual personal assistant system 400 can also include … processors, servers, storage disks, databases, and so on…In Para(s) 52-53, further mentions the virtual personal assistant's 150 knowledge base 158….includes application-specific data 160 and domain and user data 162. …For example, … The user data can include, for example, the person's 100 identification information (address, telephone number, login usernames, etc.), authentication information (e.g., passwords, personal identification numbers (pins), fingerprints, etc.), and data generated by the person 100, such as photos, emails, etc. implementations, the virtual personal assistant 150 may have user data for multiple people and/or for a group of people….The virtual personal assistant 150 can further determine the person's 100 emotional, mental, or cognitive state, and adjust the action to take based on this determination. Actions to be taken by the smartphone 102 can include, for example, looking up requested information, asking for additional information or confirmation, and/or generating a control signal to enable some other action (e.g., launching an application, turning on a light, opening a door, starting a car, etc.).
In the BRI (Broadest Reasonable Interpretations) Divakaran’s Intelligent Interactive system or a virtual personal assistant may use to receive sensory input/output interface that enables a person to interact with a computer-driven device using multi-modal inputs, such as spoken, written, or typed natural language, verbal cues, emotional cues, and/or visual cues; is recognized as … obtaining one or more physical identifiers of a target individual…as claimed. [Supports in the current specifications in Para 11.i.e, the physical identifiers … (e.g., face and/or voice)].

    PNG
    media_image1.png
    793
    1020
    media_image1.png
    Greyscale


Divakaran further teaches: … caching the one or more physical identifiers of the target individual and the identity of the target individual in the one or more computer-readable data storage devices as baseline information of the target individual, (In Divakaran Para(s) 52-53, further mentions the virtual personal assistant's 150 knowledge base 158….includes application-specific data 160 and domain and user data 162. …For example, … The user data can include, for example, the person's 100 identification information (address, telephone number, login usernames, etc.), authentication information (e.g., passwords, personal identification numbers (pins), fingerprints, etc.), and data generated by the person 100, such as photos, emails, etc. implementations, the virtual personal assistant 150 may have user data for multiple people and/or for a group of people….The virtual personal assistant 150 can further determine the person's 100 emotional, mental, or cognitive state, and adjust the action to take based on this determination. Actions to be taken by the smartphone 102 can include, for example, looking up requested information, asking for additional information or confirmation, and/or generating a control signal to enable some other action (e.g., launching an application, turning on a light, opening a door, starting a car, etc.).
In the BRI (Broadest Reasonable Interpretations) Divakaran’s the virtual personal assistant's 150 knowledge base 158; is recognized as … baseline information of the target individual …as claimed. [Supports in the current specifications in Para 11.i.e, the baseline information can include identification information (e.g., customer name and customer number) and account information (e.g., account type and account number)….]

Divakaran further teaches: … detecting keywords used in communications of a user with the target individual; determining that the user desires additional information of the target individual based on the keywords, (In Divakaran Para(s) 36, 242-243, 167 and 204, further mentions the virtual personal assistant (VPA) is an electronic tool that enables a person to interact with a computer-driven device by speaking to the device using natural language. "Natural language" is the ordinary language spoken by human beings among each other…such as a person using such a device can speak or type a question or command, such as "what's the weather today?" or "give me directions to the restaurant." The virtual personal assistant can use speech recognition to interpret spoken words, and may use artificial intelligence to determine the speaker's intent, that is, what the speaker wants from the device. The virtual personal assistant may pass this information to the device to be acted upon…)

Divakaran further teaches: … determining a query for the additional information of the target individual using the baseline information of the target individual and the keywords; … and providing, using the input/output interface device, the additional information of the target individual to the user. (In Divakaran Para(s) 52-53, further mentions the virtual personal assistant's 150 knowledge base 158….includes application-specific data 160 and domain and user data 162. …For example, … The user data can include, for example, the person's 100 identification information (address, telephone number, login usernames, etc.), authentication information (e.g., passwords, personal identification numbers (pins), fingerprints, etc.), and data generated by the person 100, such as photos, emails, etc. implementations, the virtual personal assistant 150 may have user data for multiple people and/or for a group of people….The virtual personal assistant 150 can further determine the person's 100 emotional, mental, or cognitive state, and adjust the action to take based on this determination. Actions to be taken by the smartphone 102 can include, for example, looking up requested information, asking for additional information or confirmation, and/or generating a control signal to enable some other action (e.g., launching an application, turning on a light, opening a door, starting a car, etc.).
In the BRI (Broadest Reasonable Interpretations) Divakaran’s the virtual personal assistant's 150 knowledge base 158; is recognized as … baseline information of the target individual …as claimed. [Supports in the current specifications in Para 11.i.e, the baseline information can include identification information (e.g., customer name and customer number) and account information (e.g., account type and account number)….]
In addition Divakaran in Para(s) 36, 242-243, 167 and 204, further mentions the virtual personal assistant (VPA) is an electronic tool that enables a person to interact with a computer-driven device by speaking to the device using natural language. "Natural language" is the ordinary language spoken by human beings among each other…such as a person using such a device can speak or type a question or command, such as "what's the weather today?" or "give me directions to the restaurant." The virtual personal assistant can use speech recognition to interpret spoken words, and may use artificial intelligence to determine the speaker's intent, that is, what the speaker wants from the device. The virtual personal assistant may pass this information to the device to be acted upon…)

 retrieving the additional information of the target individual from a remote database system using the query … However, the combination of Divakaran and Ni  teach these limitation (in Ni  the Abstract and  Para(s) 2, 16 and 19, describing "intelligent assistants" that includes  any suitable remote computing systems, such as one or more desktop computers, laptop computers, mainframes, servers, cloud computing systems, etc. capable of sending and receiving information both to and from a network, such as network 130. Digital assistant system 160 hosts (or at least provides access to) a virtual assistant service. Search server system 180 hosts (or at least provides access to) a search service…wherein receiving audio data /spoken/face determining whether the identified user is authorized to cause performance of the identified automation action; and responsive to determining that the identified user is authorized to cause performance of the identified automation action, causing the one or more automation devices to perform the identified automation action…Also in Para 90, further mentions the assistant module 222 may rely on the information stored at data store 224, in addition to any information provided by context module 230 and/or search module 282, to perform assistant tasks…Also in Para 29, further mentions a search module 182 may execute a search for information determined to be relevant to a search query that search module 182 automatically generates (e.g., based on contextual information associated with computing device 110) or that search module 182 receives from digital assistant system 160 or computing device 110 (e.g., as part of a task that a virtual assistant is completing on behalf of a user of computing device 110). Search module 182 may conduct an Internet search based on a search query to identify information (e.g., weather or traffic conditions, news, stock prices, sports scores, user schedules, transportation schedules, retail prices, etc.) related to the search query from amongst from a variety of information sources (e.g., either stored locally or remote to search server system 180). After executing a search, search module 182 may output the information returned from the search (e.g., the search results) to digital assistant system 160 or computing device 110
In the BRI (Broadest Reasonable Interpretations) is recognized as … the additional information of the target individual from a remote database system using the query …as claimed. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Divakaran’s intelligent virtual personal assistant (VPA), to include a means said retrieving the additional information of the target individual from a remote database system using the query …as taught by Ni; provides a user interface from which a user can chat, speak, or otherwise communicate with a virtual, computational assistant (e.g., also referred to as "an intelligent assistant" or simply as an "assistant") to cause the assistant to output useful information, respond to a user's needs, or otherwise perform certain operations to help the user complete a variety of real-world or virtual tasks…[In Ni Para 2]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.


Claim 2, Divakaran and Ni further teach:  wherein detecting the keywords used in communications of the user with the target individual comprises passively capturing the communications using the one or more sensors. (In Halfond Para 39, mentions a virtual personal assistant is able to receive various sensory inputs, including audible, visual, and/or tactile input. Also Divakaran Para(s) 36, 242-243, 167 and 204, further mentions the virtual personal assistant (VPA) is an electronic tool that enables a person to interact with a computer-driven device by speaking to the device using natural language such as  speaks or types a question or command, such as "what's the weather today?" or "give me directions to the restaurant." … The virtual personal assistant may pass this information to the device to be acted upon…) In the BRI, is recognized as detecting the keywords used in communications of the user with the target individual comprises passively capturing the communications using the one or more sensors as claimed.

Claim 3, Divakaran and Ni further teach:  wherein determining the query for the additional information of the target individual comprises generating the query by passively obtaining parameters for the query from the user or the target individual. (In Divakaran Para(s) 36-39, further mentions the virtual personal assistants provides a simple example, a person may ask her smartphone "what's John's phone number?" to which the smartphone would respond with John's telephone number…. Also Divakaran Para(s) 36, 242-243, 167 and 204, further mentions the virtual personal assistant (VPA) is an electronic tool that enables a person to interact with a computer-driven device by speaking to the device using natural language such as  speaks or types a question or command, such as "what's the weather today?" or "give me directions to the restaurant." … The virtual personal assistant may pass this information to the device to be acted upon…)
In the BRI (Broadest Reasonable Interpretations) is recognized as determining the query for the additional information of the target individual comprises generating the query by passively obtaining parameters for the query from the user or the target…as claimed.

Claim 4, Divakaran and Ni further teach:  wherein retrieving the additional information of the target individual comprises automatically providing the query to the remote database system. (in Ni  the Abstract and  Para(s) 2, 16 and 19, describing "intelligent assistants" that includes  any suitable remote computing systems, such as one or more desktop computers, laptop computers, mainframes, servers, cloud computing systems, etc. capable of sending and receiving information both to and from a network, such as network 130. Digital assistant system 160 hosts (or at least provides access to) a virtual assistant service. Search server system 180 hosts (or at least provides access to) a search service…wherein receiving audio data /spoken/face determining whether the identified user is authorized to cause performance of the identified automation action; and responsive to determining that the identified user is authorized to cause performance of the identified automation action, causing the one or more automation devices to perform the identified automation action…Also in Para 90, further mentions the assistant module 222 may rely on the information stored at data store 224, in addition to any information provided by context module 230 and/or search module 282, to perform assistant tasks…Also in Para 29, further mentions a search module 182 may execute a search for information determined to be relevant to a search query that search module 182 automatically generates (e.g., based on contextual information associated with computing device 110) or that search module 182 receives from digital assistant system 160 or computing device 110 (e.g., as part of a task that a virtual assistant is completing on behalf of a user of computing device 110). Search module 182 may conduct an Internet search based on a search query to identify information (e.g., weather or traffic conditions, news, stock prices, sports scores, user schedules, transportation schedules, retail prices, etc.) related to the search query from amongst from a variety of information sources (e.g., either stored locally or remote to search server system 180). After executing a search, search module 182 may output the information returned from the search (e.g., the search results) to digital assistant system 160 or computing device 110
In the BRI (Broadest Reasonable Interpretations) is recognized as … retrieving the additional information of the target individual comprises automatically providing the query to the remote database system …as claimed. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Divakaran’s intelligent virtual personal assistant (VPA), to include a means said retrieving the additional information of the target individual comprises automatically providing the query to the remote database system …as taught by Ni; provides a user interface from which a user can chat, speak, or otherwise communicate with a virtual, computational assistant (e.g., also referred to as "an intelligent assistant" or simply as an "assistant") to cause the assistant to output useful information, respond to a user's needs, or otherwise perform certain operations to help the user complete a variety of real-world or virtual tasks…[In Ni Para 2]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 5, Divakaran and Ni further teach:  wherein determining that the user desires additional information of the target individual comprises analyzing the keywords using natural language processing. (In Divakaran Para(s) 52-53, and 56 further mentions the virtual personal assistant's 150 knowledge base 158….and  a natural language recognition system looking up requested information, asking for additional information or confirmation, and/or generating a control signal to enable some other action (e.g., launching an application, turning on a light, opening a door, starting a car, etc.)  In the BRI (Broadest Reasonable Interpretations) is recognized as … the user desires additional information of the target individual comprises analyzing the keywords using natural language processing as claimed.

Claim 6, Divakaran and Ni further teach:  wherein the one or more physical identifiers comprise images OR speech obtained from the target individual. (In Divakaran the Abstract and Para(s) 2-3 and 8, describing an Intelligent Interactive system or a virtual personal assistant may use to receive sensory input/output interface, that enables a person to interact with a computer-driven device using multi-modal inputs, such as spoken, written, or typed natural language, verbal cues, emotional cues, and/or visual cues…)

Claim 7, Divakaran and Ni further teach:  wherein obtaining the one or more physical identifiers comprises passively obtaining the images OR the speech of the target individual. (In Divakaran the Abstract and Para(s) 2-3 and 8, describing an Intelligent Interactive system or a virtual personal assistant may use to receive sensory input/output interface, that enables a person to interact with a computer-driven device using multi-modal inputs, such as spoken, written, or typed natural language, verbal cues, emotional cues, and/or visual cues…additionally, Para 219, mentions the  training data can obtained passively while a person uses the device that includes the spoken command analyzer 1800. The stored joint models 1826 may model both content specific and speaker specific features (e.g., acoustic properties) extracted from a person's training data. The stored joint models 1826 may also be referred to as phonetic models…)

Claim 8, Divakaran and Ni further teach:  wherein determining the identity of the target individual comprises determining the identity of the target individual using facial recognition OR speech recognition. (In Divakaran the Abstract and Para(s) 2-3 and 8, describing an Intelligent Interactive system or a virtual personal assistant may use to receive sensory input/output interface, that enables a person to interact with a computer-driven device using multi-modal inputs, such as spoken, written, or typed natural language, verbal cues, emotional cues, and/or visual cues…Also in Para(s) 52-53, further mentions the virtual personal assistant's 150 knowledge base 158….includes application-specific data 160 and domain and user data 162. …For example, … The user data can include, for example, the person's 100 identification information (address, telephone number, login usernames, etc.), authentication information (e.g., passwords, personal identification numbers (pins), fingerprints, etc.), and data generated by the person 100, such as photos, emails, etc. implementations, the virtual personal assistant 150 may have user data for multiple people and/or for a group of people….The virtual personal assistant 150 can further determine the person's 100 emotional, mental, or cognitive state, and adjust the action to take based on this determination. Actions to be taken by the smartphone 102 can include, for example, looking up requested information, asking for additional information or confirmation, and/or generating a control signal to enable some other action (e.g., launching an application, turning on a light, opening a door, starting a car, etc.).

Claim 9, Divakaran and Ni further teach:  wherein the operations further comprise obtaining user authorization to provide the additional information of the target individual. (In Divakaran the Abstract and Para(s) 2-3 and 8, describing an Intelligent Interactive system or a virtual personal assistant may use to receive sensory input/output interface, that enables a person to interact with a computer-driven device using multi-modal inputs, such as spoken, written, or typed natural language, verbal cues, emotional cues, and/or visual cues…Also in Para(s) 52-53, further mentions the virtual personal assistant's 150 knowledge base 158….includes application-specific data 160 and domain and user data 162. …For example, … The user data can include, for example, the person's 100 identification information (address, telephone number, login usernames, etc.), authentication information …)

Claim 10, Divakaran and Ni further teach:  wherein obtaining the user authorization occurs after retrieving the additional information of the target individual from a remote database system. (In Ni  the Abstract and  Para(s) 2, 16 and 19, describing "intelligent assistants" that includes  any suitable remote computing systems, such as one or more desktop computers, laptop computers, mainframes, servers, cloud computing systems, etc. capable of sending and receiving information both to and from a network, such as network 130. Digital assistant system 160 hosts (or at least provides access to) a virtual assistant service. Search server system 180 hosts (or at least provides access to) a search service…wherein receiving audio data /spoken/face determining whether the identified user is authorized to cause performance of the identified automation action; and responsive to determining that the identified user is authorized to cause performance of the identified automation action, causing the one or more automation devices to perform the identified automation action…Also in Para 90, further mentions the assistant module 222 may rely on the information stored at data store 224, in addition to any information provided by context module 230 and/or search module 282, to perform assistant tasks…Also in Para 29, further mentions a search module 182 may execute a search for information determined to be relevant to a search query that search module 182 automatically generates (e.g., based on contextual information associated with computing device 110) or that search module 182 receives from digital assistant system 160 or computing device 110 (e.g., as part of a task that a virtual assistant is completing on behalf of a user of computing device 110). Search module 182 may conduct an Internet search based on a search query to identify information (e.g., weather or traffic conditions, news, stock prices, sports scores, user schedules, transportation schedules, retail prices, etc.) related to the search query from amongst from a variety of information sources (e.g., either stored locally or remote to search server system 180). After executing a search, search module 182 may output the information returned from the search (e.g., the search results) to digital assistant system 160 or computing device 110
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Divakaran’s intelligent virtual personal assistant (VPA), to include a means said obtaining the user authorization occurs after retrieving the additional information of the target individual from a remote database system. …as taught by Ni; provides a user interface from which a user can chat, speak, or otherwise communicate with a virtual, computational assistant (e.g., also referred to as "an intelligent assistant" or simply as an "assistant") to cause the assistant to output useful information, respond to a user's needs, or otherwise perform certain operations to help the user complete a variety of real-world or virtual tasks… [In Ni Para 2]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 11, Divakaran and Ni further teach:  wherein the one or more sensors comprise a camera and a microphone; the physical identifiers comprise image data obtained using the camera; the keywords comprise speech data obtained using the microphone; … (In Divakaran Para 72, mentions the virtual personal assistant system 400 has integrated can include hardware for capturing or receiving user input. For example, the device or system can include a keyboard or touchscreen for accepting tactile input, a microphone for capturing audio input, and/or a camera for capturing image input. In various implementations, the user input captured by these devices or systems can be provided to the virtual personal assistant system 400, which can analyze and interpret the data,…the device or system can also provide a connection to a network, including the Internet, which the virtual personal assistant system 400 can use to obtain additional information…)
Divakaran and Ni further teach… and the identity of the target individual comprises an alphanumeric code corresponding to information of the customer stored in the remote database system. (In Ni  the Abstract and  Para(s) 2, 16 and 19, describing "intelligent assistants" that includes  any suitable remote computing systems, such as one or more desktop computers, laptop computers, mainframes, servers, cloud computing systems, etc. capable of sending and receiving information both to and from a network, such as network 130. Digital assistant system 160 hosts (or at least provides access to) a virtual assistant service. Search server system 180 hosts (or at least provides access to) a search service…wherein receiving audio data /spoken/face determining whether the identified user is authorized to cause performance of the identified automation action; and responsive to determining that the identified user is authorized to cause performance of the identified automation action, causing the one or more automation devices to perform the identified automation action…Also in Para 90, further mentions the assistant module 222 may rely on the information stored at data store 224, in addition to any information provided by context module 230 and/or search module 282, to perform assistant tasks…Also in Para 29, further mentions a search module 182 may execute a search for information determined to be relevant to a search query that search module 182 automatically generates (e.g., based on contextual information associated with computing device 110) or that search module 182 receives from digital assistant system 160 or computing device 110 (e.g., as part of a task that a virtual assistant is completing on behalf of a user of computing device 110). Search module 182 may conduct an Internet search based on a search query to identify information (e.g., weather or traffic conditions, news, stock prices, sports scores, user schedules, transportation schedules, retail prices, etc.) related to the search query from amongst from a variety of information sources (e.g., either stored locally or remote to search server system 180). After executing a search, search module 182 may output the information returned from the search (e.g., the search results) to digital assistant system 160 or computing device 110
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Divakaran’s intelligent virtual personal assistant (VPA), to include a means said the identity of the target individual comprises an alphanumeric code corresponding to information of the customer stored in the remote database system …as taught by Ni; provides a user interface from which a user can chat, speak, or otherwise communicate with a virtual, computational assistant (e.g., also referred to as "an intelligent assistant" or simply as an "assistant") to cause the assistant to output useful information, respond to a user's needs, or otherwise perform certain operations to help the user complete a variety of real-world or virtual tasks… [In Ni Para 2]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claims 12-20, respectively are fully incorporated similar subject of claims 1-8 and 11 respectively cited above, and are similarly rejected along the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aggarwal (“US 20180322380 A1” filed 05/05/2017, describing "an intelligent personal assistant" includes UIC 112 of computing devices 110; function as an input and/or output device for computing device 110A. UIC 112 may be implemented using various technologies. For instance, UIC 112 may function as an input device using presence-sensitive input screens, microphone technologies, infrared sensor technologies, cameras, or other input device technology for use in receiving user input. UIC 112 may function as output device configured to present output to a user using any one or more display devices, speaker technologies, haptic feedback technologies, or other output device technology for use in outputting information to a user … UI module 120…Assistant module…conversation …[Para(s) 20-30].

Brown  et al., (“US 20150121216 A1” filed 10/31/2013, describing "an intelligent personal assistant" in response to input from the user 104, the virtual assistant 112 may access content items stored on the service provider 114 to formulate a response to the user 104. The virtual assistant 112 may be configured for multi-modal input/output (e.g., receive and/or respond in audio or speech, text, touch, gesture, etc.), multi-language communication (e.g., receive and/or respond according to any type of human 

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/QUOC A TRAN/Primary Examiner, Art Unit 2177